Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of dry powders in the reply filed on 5/6/2022 is acknowledged.  The traversal is on the ground(s) that search of the other species are not burdensome.  This is found persuasive and the restriction has been withdrawn.  Claims 26-55 are under examination.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hermelin et al. (US 2003/0190355; October 9, 2003) in view of Michaud et al. (US 6,143,324; patented November 7, 2000) in further view of Geisser (US 6,174,442; patented January 16, 2001).
Applicant’s Invention
Applicant claims a stabilized iron oxy-hydroxide comprising iron oxy-hydroxide, saccharose, native starch, pregelatinized starch and optionally water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 26, 29, 32, 35, 38, 41, 44 and 47 of the instant application, Hermelin et al. teaches compositions for the enhancement of iron uptake in the treatment of iron deficiency (abstract).  The modified release iron-providing material can be a matrix or a coating including native starches for konjac and the dosage forms are preferably orally formulated as a tablet, chewable, quick-dissolve or sprinkle [0049-51].  The insoluble iron is selected from ferric oxyhydroxide (claim 9).  Carriers and binders include sugar and sweeteners include sucrose (saccharose) [0057].  Diluents include pregelatinized starch, starch (native) and sucrose [0067].  Starch may also act as a disintegrate [0071].  The modified release or matrix is selected from starches and mixtures of two or more native starches such as konjac/starch
	
 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 26, 29, 32, 35, 38, 41, 44 and 47 Hermelin et al. do not teach the combination of saccharose, native starch and pregelatinized starch to stabilize the iron-oxyhydroxide. With respect to claims 27, 28, 30, 31, 33, 34, 36, 37, 39, 40, 42, 43, 45, 46, 48 and 49 of the instant application, Hermelin et al. do not teach the ratio of native starch to pregelatinized starch is in a ratio of 10:1 to 0.5:1 (claim 27) or 3:1 to 0.5:1 (claim 28).  It is for this reason that Michaud et al. and Geisser et al. are joined.
With respect to claims 50-55, Hermelin et al. and Michaud et al. do not teach beta iron oxy-hydroxide.  It is for this reason that Geisser et al. is joined.
Michaud et al. teach a directly compressible starch consisting of a free-flowing powder (abstract).  The starch comprises regular (native) starch and partially swollen (pregelatinized) starch (abstract; column 2, lines 34-42).  The starch powder has a mixture of non-swollen (native) starch to swollen (pregelatinized) starch from 1:5 to 5:1 (column 3, lines 32-47).  Tablets comprising 80% active ingredient and 18.8% of the starch mixture (Example 4).  The disintegrating tablets having higher binding capacity and better disintegrating times (column 9, line 55-67).  
Hermelin et al. and Michaud et al. do not teach that saccharose acts as a stabilizer or teach beta iron oxy-hydroxide.  It is for this reason that Geisser et al. is joined.
Geisser teaches an absorbent for phosphate comprising iron hydroxide stabilized by carbohydrates (abstract).  Soluble carbohydrates include sugars such as saccharose (column 2, lines 54-57).  Dosages are formulated as tablets (column 3, lines  9-20).  Formulations include beta-iron oxyhydroxide, saccharose and starch in a ratio of Fe:sacchorose:starch of 1:1.5:1.5 (Example 12).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Hermelin et al., Michaud et al. and Geisser are drawn to methods of making oral tablet formulations with starches.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Hermelin et al., Michaud et al., and Geisser to include stabilizing the iron oxyhydroxide with saccharose, native and pregelatinized starch with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hermelin et al., Michaud et al. and Geisser to further include saccharose as a stabilizer because Geisser et al teach that formulations comprising iron, saccharose and starch form stabilized absorbent formulations.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hermelin et al., Michaud et al. and Geisser to further include native and pregelatinized starch as a stabilizer because Michaud et al. teach that the starche  aids in stabilizing the tablet because starch powder with a ratio of native to pregelatinized starch of 1:5 to 5:1 provide giving free-flowing powders which have a higher binding capacity and better disintegration rates.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/               Supervisory Patent Examiner, Art Unit 1617